Title: From Benjamin Franklin to John Adams, 11 March 1782
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, March 11. 1782.
I have just received a Number of Packets from America. In opening them I did not perceive that the enclosed was directed for you, till I began to read the Letter it contain’d. I beg you will excuse this Inadvertence.
I congratulate you on the Change of Disposition in the English Nation with regard to America. Misfortunes make People wise, and at present they seem to be in the Way of learning Wisdom. But a little Success this Campaign will make them as foolish and as insolent as ever. With great Esteem, I have the honor to be, Sir, Your Excellency’s &c. &c.
His Exy. John Adams Esq.
